Order unanimously affirmed, with $20 costs and disbursements to the respondent. The question presented on this appeal is whether the action of the respondent Administrator was arbitrary and capricious in disallowing a certain sum as an operating expense. Since the appellant has been allowed full management commissions and expenses, and the enumerated duties of the assistant superintendent (though paid by appellant) were clearly within the scope of management functions, we think to answer -the question in the affirmative would be to sanction a duplication of such operating expense.
Concur — Rabin, J. P., Frank, Valente, McNally and Stevens, JJ.